UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      5/27/2021


NORMA KNOPF, individually and as a
Distributee and the Executor Named in Michael
Knopf’s Last Will,
                                                                          17-CV-05833 (DLC)(SN)
                                            Plaintiff,
                                                                                   ORDER
                          -against-

FRANK M. ESPOSITO, et al.,
                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On Wednesday, May 26, 2021, the Honorable Denise Cote assigned this matter to my

docket for settlement. In light of the Court’s busy calendar, settlement conferences must

generally be scheduled at least six to eight weeks in advance. The Court will likely be unable to

accommodate last-minute requests for settlement conferences, and the parties should not

anticipate that litigation deadlines will be adjourned in response to late requests for settlement

conferences. By June 11, 2021, the parties are directed to contact Courtroom Deputy Rachel

Slusher by email at Rachel_Slusher@nysd.uscourts.gov with three (3) mutually convenient

dates, to schedule a settlement conference for a time when they believe it would be productive.

        The parties should assume that the settlement conference will be conducted by telephone

using a platform that will allow the Court to hold confidential conversations with counsel and the

party representative(s) for each side.

SO ORDERED.


DATED:           May 27, 2021
                 New York, New York
